Citation Nr: 0706392	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  97-34 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a shrapnel wound of the right leg 
(Muscle Group XI), with herniation at the proximal lateral 
leg in the aria of the peroneus longus and tibialis anterior 
muscles, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected residuals of a shrapnel wound of the right thigh 
(Muscle Group XIII), with traumatic arthritis, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right leg scar, with 
retained foreign bodies.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected right thigh scar.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
September 1996 and August 1997.  

The Board previously remanded this case back to the RO in 
February 2005 for additional development of the record.  



FINDINGS OF FACT

1.  The service-connected right leg muscle disability, 
currently evaluated at the schedular maximum of 30 percent 
for severe symptoms, has not been shown to markedly interfere 
with his employment status beyond that interference 
contemplated by the assigned evaluation or to have resulted 
in any recent hospitalizations.  

2.  The service-connected right thigh muscle disability has 
not been shown to be more than moderately severe in degree, 
with symptoms including limited impairment of right lower 
extremity motor function, no more than a moderate amount of 
right thigh muscle atrophy, minimal adherence, minimally 
limited right knee motion, and possible tendon and bone 
damage.  

3.  The service-connected right leg scar has not been shown 
to result in limitation of function of an affected part, such 
as the right knee.  

4.  The service-connected right thigh scar has not been shown 
to result in limitation of function of an affected part, such 
as the right knee, but there is evidence indicating 
tenderness of the scar.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected residuals of a 
shrapnel wound of the right leg (Muscle Group XI), with 
herniation at the proximal lateral leg in the aria of the 
peroneus longus and tibialis anterior muscles, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.56, 4.73 
including Diagnostic Code 5311 (2006); 38 C.F.R. §§ 4.56, 
4.73 including Diagnostic Code 5311 (1996).  

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected residuals of a 
shrapnel wound of the right thigh (Muscle Group XIII), with 
traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.56, 4.73 including Diagnostic 
Code 5313 (2006); 38 C.F.R. §§ 4.56, 4.73 including 
Diagnostic Code 5313 (1996).  

3.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected right leg 
scar, with retained foreign bodies, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118 including 
Diagnostic Codes 7803-7805 (2006); 38 C.F.R. § 4.118 
including Diagnostic Codes 7803-7805 (2001).  

4.  The criteria for the assignment of an initial 10 percent 
evaluation for the service-connected right thigh scar have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118 
including Diagnostic Codes 7803-7805 (2006); 38 C.F.R. 
§ 4.118 including Diagnostic Codes 7803-7805 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an April 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decisions.  However, this letter was issued 
pursuant to a Board remand and was followed up with a 
readjudication in an October 2006 Supplemental Statement of 
the Case.  

The Board also notes that the appealed rating decisions were 
issued several years prior to enactment of VCAA.  
Accordingly, there remain no procedural concerns in view of 
Mayfield.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the RO notified the veteran in the 
October 2006 Supplemental Statement of the Case of VA's 
procedures in assigning disability ratings and effective 
dates.  The Board finds that this action satisfies VA's 
requirements in view of Dingess.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  




II.  Law and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  


III.  Factual background

The service medical records reflect that, in June 1966, the 
veteran sustained two separate grenade fragment wounds of the 
right lower extremity during his service in the Republic of 
Vietnam.  

One wound involved the right lower leg, with division of the 
rectus femoris tendon and without artery or nerve 
involvement.  A secondary compound comminuted fracture of the 
right fibula was also noted.  The other fragment wound 
penetrated the right anterior thigh.  Again, no artery or 
nerve involvement was noted.  

During hospitalization in the same month, the veteran 
underwent repair and suture of the rectus femoris tendon of 
the right leg.  

Following service, a January 1968 VA examination revealed an 
eight-inch scar on the right thigh that was adherent and 
invaded the hamstring, a right leg scar, a moderate loss of 
power in extending the leg because of the tight scar, and a 
tender hockey stick scar on the right leg with a slight 
muscle hernia in the area of the peroneus longus.  

The VA examiner rendered a diagnosis of shrapnel wounds of 
the right thigh and leg, postoperative residuals, with a 
muscle hernia in the right peroneal area.  

Consequently, in an April 1968 rating decision, the RO 
granted service connection for the veteran's right leg and 
right thigh muscle injury residuals.  A 30 percent evaluation 
was assigned for the right thigh injury, whereas a 20 percent 
evaluation was assigned for the right leg injury.  Both 
evaluations were effectuated as of April 1967.  

Subsequently, in a July 1990 rating decision, the RO 
increased the evaluation for the service-connected right leg 
muscle injury to 30 percent, effective in April 1967, on the 
basis that the prior rating decision contained clear and 
unmistakable error insofar as a 30 percent evaluation had not 
been assigned for severe disability.  See 38 C.F.R. 
§ 3.105(a).  

During his April 1996 VA muscles examination, the veteran 
complained of having pain in the right leg and knee that had 
progressed in severity and noted that he continued to work as 
a supermarket manager.  

On examination, there was a 3/4-inch atrophy at the right 
thigh, as measured two inches and four inches proximal to the 
patella and compared with the right side.  There was a nine-
inch scar over the right lateral thigh extending anteriorly 
and then five inches vertically over the proximal portion of 
the leg on the lateral aspect.  

The veteran noted tenderness to palpation over the scar and 
tenderness over the right knee at the medial joint line.  
There was full motion of both the right knee and ankle.  The 
X-ray studies revealed joint space narrowing of the right 
knee.  

The examiner rendered a diagnosis of degenerative joint 
disease of the right knee, status post extensive soft tissue 
and muscle injury to the right knee, secondary to a grenade 
attack with residual scarring and muscle atrophy.  

In April 1997, the veteran underwent a second VA muscles 
examination, during which he complained of activity and 
weather-related pain and discomfort in the right thigh and 
leg, with numbness in the right lower leg.  

The examination revealed no swelling, redness, increased 
temperature, or effusion of the right thigh and leg.  There 
were extensive scars over the lower aspect of the right thigh 
and proximal aspect of the right leg.  These scars were 
nontender.  

There was some loss of sensation just distal to the scar 
formation.  His range of motion studies revealed findings of 
right knee motion from 0 to 130 degrees, and the examination 
of the knee was otherwise unremarkable.  There was no obvious 
evidence of any significant muscle atrophy, although there 
was a muscular defect over the quadriceps tendon.  

Based on these examination results, the examiner rendered 
diagnoses of status post shrapnel injury, right leg and 
thigh; and status post irrigation and debridement, removal of 
shrapnel, and reconstruction of the right quadriceps 
mechanism.  

Following the April 1997 VA examination, the RO assigned 
separate noncompensable evaluations for right leg and right 
thigh scars, effective in September 1996, in an August 1997 
rating decision.

The veteran appeared for an RO hearing in March 1998, during 
which he reported that his right leg problems were so severe 
that he could not stand on his legs.  He described having 
pain, notably with "the weather," and noted that he could 
only walk about two blocks before needing to take a break.  
As to his current occupational capacity, he testified that he 
had previously been employed as a grocery store manager but 
had not worked in five months.  

During his October 2000 VA muscles examination, the veteran 
reported that he had last worked in October 1999 on account 
of both post-traumatic stress disorder (PTSD) and increasing 
right lower extremity pain and was taking Naproxen and 
Tylenol on an as-needed basis.  

The examination revealed a ten-inch scar extending from the 
right thigh on the anterolateral aspect longitudinally and 
then transversing medially over the distal thigh to end at 
the medial aspect of the knee.  Soft tissue indentation was 
noted along the path of the scar.  There was no tenderness, 
swelling, warmth or color change in the area.  

There also was a six-inch scar noted over the lateral aspect 
of the proximal right leg, linear in the distal portion and 
approximately one inch wide proximally along with some soft 
tissue contracture and indentation.  The veteran noted 
tenderness to palpation over that scar.  Percussion over the 
right fibular head elicited a sensation of local tingling, 
with no distal radiation.  

The muscle testing in the right lower extremity resulted in 
active eccentric motion when any resistance was attempted at 
the ankle dorsiflexors.  The veteran noted relative decreased 
sensitivity to pinprick over the right lower extremity from 
the distal thigh in a stocking distribution, noting relative 
decreased sensation even when the rounded end of a paperclip 
was used on the left versus the pointed end on the right.  

His right knee flexion was limited to varying degrees due to 
resistance, ranging from 100 to 140 degrees, and ankle motion 
was within normal limits.  There was no evidence of thigh or 
calf muscle atrophy.  However, there was an area of 
outpouching consistent with a muscle herniation at the 
proximal lateral leg in the area of the peroneus longus and 
tibialis anterior.  

Based on these findings, the examiner rendered a diagnosis of 
status post shrapnel injuries to the right lower extremity, 
with residual pain and deformity.  

A further VA muscles examination was conducted in April 2003.  
During this examination, the veteran described intermittent 
right lower extremity pains and swelling.  He noted that 
shrapnel pieces would "come out periodically."  
Additionally, he reported the he was only able to ambulate 
with a straight cane up to two blocks until needing rest.  

The examination revealed a nine-inch post-operative scar of 
the right lateral and anterior thigh and a five-inch post-
operative scar of the right lateral leg.  There was "some" 
right thigh muscle atrophy, minimal adherence, and 
"possible" tendon and bone damage.  

The veteran's muscle strength was within normal limits, 
bilaterally.  As to muscle herniation, there was a three by 
2.5-inch muscle budge on the right lateral leg.  The muscle 
group was noted to be able to move the affected joint, and no 
associated joint function was indicated.  

The X-ray studies revealed metallic foreign bodies in the 
soft tissues at the distal shaft of the femur, as well as in 
the soft tissues of the leg; an old healed fracture of the 
proximal fibula; and minimal osteoarthritis of the hip.  

The VA examiner rendered a diagnosis of residuals, after 
shrapnel injury to the right thigh and leg, with metallic 
foreign bodies remaining in the soft tissues.  

In November 2005, the veteran underwent a VA bones 
examination, during which he reported continued use of 
nonsteroidal anti-inflammatory medications.  He described 
pain, deformity, and flare-ups in cold and rainy weather, 
with pain of 8/10.  
Upon examination, the veteran complained of having 
intermittent "feelings" of instability but denied locking 
and buckling.  He complained of retropatellar pain and 
stiffness after walking and morning stiffness.  

The X-ray studies revealed retained foreign bodies that were 
presumed to be shrapnel and a well-healed proximal fibula 
fracture.  

A VA muscles examination on the same date revealed an 
abnormality of the right anterior tibialis muscle, albeit 
with muscle function normal in terms of comfort, endurance 
and strength to perform activities of daily living.  

A nine-inch well-healed, nontender scar on the distal third 
of the right thigh was noted and found to not be painful or 
adherent.  

A five-inch scar of the proximal lateral aspect of the right 
leg was also noted.  There were no residuals of nerve damage, 
but the veteran's stated right knee pain was noted to be a 
residual of tendon damage, with limited motion.  A three by 
2.5-inch muscle bulge in the right leg over the anterior 
tibialis muscle was noted.  

Based on these findings, the examiner rendered a diagnosis of 
retained shrapnel of the right lower extremity, with a 
repaired right rectus femoris and a soft tissue defect over 
the right anterior tibialis.  The shrapnel wounds of the 
right rectus femoris and a healed fracture of the right 
proximal tibia were noted to be associated with this 
diagnosis.  

The VA examiner indicated that the veteran was not presently 
employed.  His right lower extremity disability was noted to 
have mild effects on chores, shopping and exercise; this 
disability was, however, also found to have no effects on 
recreation, traveling, feeding, bathing, dressing, toileting 
or grooming.  

In December 2005, the veteran underwent a VA scars 
examination, which revealed a nineteen-centimeter linear scar 
on the right lateral thigh and a seventeen-centimeter linear 
scar on the right lateral calf.  There was no pain on 
examination or adherence.  The texture of the skin was 
normal.  

There were no signs of ulceration or breakdown of the skin, 
depression of the scar, inflammation, edema, or keloid 
formation.  The color of the scar was normal to the skin, and 
there were no signs of disfigurement.  In rendering a 
diagnosis, the examiner noted two scars, currently nontender 
and unchanged from the previous examination.  

On the same date, the veteran underwent a VA neurological 
examination, during which he reported having swelling of the 
right lower extremity as much as two to three times per 
month, with difficulty walking sometimes.  He described 
continued use of over-the-counter pain medications, as 
needed.  

The examination revealed some mild weakness of 5-/5 in the 
quadriceps and hamstring muscles of the right lower 
extremity, but otherwise muscle strength was 5/5 in all major 
muscle groups, with good range of motion.  

On gait testing, the veteran demonstrated a slight limp in 
the right lower extremity, noted to be secondary to "the 
injuries."  The deep tendon reflex testing was 2+ and 
symmetrical throughout, except for the absence of a right 
ankle jerk.  

The sensory examination revealed signs of a neuropathy of the 
right lower extremity, not isolated to one nerve or root 
distribution but encompassing a large majority of the right 
lower extremity in terms of pinprick, light touch, and 
vibratory senses.  

The veteran's plantar responses were downgoing, bilaterally.  
His coordination testing revealed no dysmetria on 
examination, and both finger-to-nose and heel-to-shin testing 
were within normal limits.  

Based on these findings, the examiner rendered a diagnosis of 
neuropathy and possible gait disorder secondary to war-
related injuries.  The shrapnel injuries were visibly 
noticeable on examination and quite extensive, involving the 
right anterior thigh and the right lateral calf muscles.  

Subsequently, the RO, in a September 2006 rating decision, 
increased the evaluation for the veteran's service-connected 
right leg scar to 10 percent, effective in September 1996.  

The RO noted that the retained metallic foreign bodies in the 
right leg were commensurate to a tender scar.  


IV.  Muscle disorders

A.  General criteria

By regulatory amendment effective July 3, 1997, during the 
pendency of this appeal, changes were made to the schedular 
criteria for evaluation of muscle injuries, as set forth in 
38 C.F.R. § 4.56.  See 62 Fed. Reg. 30235-30240 (1997).  

Under the prior rating criteria, a moderately severe muscle 
disability was shown by evidence of a through and through or 
deep penetrating wound by a high velocity missile of small 
size or a large missile of low velocity, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular cicatrisation.  38 C.F.R. § 4.56(c).  

History and complaints of such an injury included a record of 
hospitalization for a prolonged period for treatment of a 
wound of severe grade and a record of consistent complaints 
of cardinal symptoms of muscle wounds, including evidence of 
an inability to keep up with work requirements.  Id.  

Objective findings of a moderately severe muscle wound were 
relatively large entrance and (if present) exit scars so 
situated as to indicate the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles compared 
with the sound side; and tests of strength and endurance of 
muscle groups involved (compared with the sound side) 
revealing positive evidence of marked or moderately severe 
loss.  Id.  

A severe muscle disability was shown by a through and through 
or deep penetrating wound due to a high velocity missile; 
large or multiple low velocity missiles; the explosive effect 
of a high velocity missile; or a shattering bone fracture 
with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding, and 
cicatrisation.  38 C.F.R. § 4.56(d).  

Objective findings of a severe wound included extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  X-rays might show minute multiple scattered foreign 
bodies, indicating the spread of intermuscular trauma and the 
explosive effect of the missile.  Palpation showed moderate 
or extensive loss of deep fascia or of muscle substance, and 
soft or flabby muscles were noted in the wound area.  Muscles 
did not swell and harden normally in contraction.  Id.  

Tests of strength or endurance compared with the sound side 
or of coordinated movements showed positive evidence of 
severe impairment of function.  In electrical tests, reaction 
of degeneration was not present, but a diminished 
excitability to faradic current compared with the sound side 
might be present.  Visible or measured atrophy might or might 
not be present.  Adaptive contraction of the opposing group 
of muscles, if present, indicated severity.  Id.  

Adhesion of a scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone without true skin covering in an area where bone was 
normally protected by muscle, indicated the severe type.  Id.  

Atrophy of muscle groups not included in the track of the 
missile, particularly of the trapezius and serratus in wounds 
in the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
could be included in the severe group if there was sufficient 
evidence of severe disability.  Id.  

Also, under the prior criteria, special consideration was 
specifically warranted for the effect of missiles, muscle 
weakness, muscle damage, and injuries to the deeper 
structures of a body part.  See 38 C.F.R. §§ 4.47, 4.51, 
4.52, 4.72.  

Under the new rating criteria, a moderately severe disability 
of the muscles is shown by a through and through or deep 
penetrating wound by a small high velocity missile or a large 
low velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
38 C.F.R. § 4.56(d)(3).  

History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound, a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
an inability to keep up with work requirements.  Id.  

Objective findings of a moderately severe muscle wound are 
entrance and (if present) exit scars indicating the track of 
the missile through important muscle groups; indications on 
palpation of moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance compared with the 
sound side demonstrating positive evidence of impairment.  
Id.  

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  

History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Id.  

Objective findings include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  Id.  

If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies, indicating intermuscular trauma and the 
explosive effect of the missile; adhesion of a scar of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.  

Additionally, under the new rating criteria, the cardinal 
signs and symptoms of muscle disability include loss of 
power, weakness, a lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c).  


B.  Right leg

In the present case, the RO has evaluated the veteran's right 
leg disability at the 30 percent rate under 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  The core provisions of this diagnostic 
code were not changed in the 1997 revision.  

This section addresses the posterior and lateral crural 
muscles, and muscles of the calf.  Functions include 
propulsion, plantar flexion of the foot, stabilization of the 
arch, flexion of the toes, and flexion of the knee.  

Under this section, a maximum 30 percent evaluation is 
assigned in cases of severe disability.  Given that the 
veteran is presently evaluated at the maximum rate under 
Diagnostic Code 5311, there exists no schedular basis for a 
higher disability evaluation.  The Board also notes that a 
separate evaluation for neuropathy of the right leg under 
38 C.F.R. § 4.124a would constitute pyramiding, as 38 C.F.R. 
§ 4.56 and Diagnostic Code 5311 already contemplate 
impairment of leg motor function.  

Accordingly, the Board has considered whether to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

The Board finds no basis for such action in the present case, 
however.  The veteran has submitted no evidence showing that 
his service-connected right leg muscle injury, in and of 
itself, has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
schedular 30 percent evaluation.  

The veteran has also not been hospitalized for this 
disability during the pendency of this appeal.  In short, the 
history of this disability is not consistent with the type of 
disability picture for which further consideration under 
38 C.F.R. § 3.321(b)(1) is warranted.  

For these reasons, the claim for an evaluation in excess of 
30 percent for the service-connected residuals of a shrapnel 
wound of the right leg (Muscle Group XI), with herniation at 
the proximal lateral leg in the aria of the peroneus longus 
and tibialis anterior muscles, must be denied.  38 C.F.R. 
§ 4.7.  


C.  Right thigh

The RO has evaluated the service-connected right thigh 
disability at the 30 percent rate under 38 C.F.R. § 4.73, 
Diagnostic Code 5313.  The core provisions of this diagnostic 
code were not changed in the 1997 revision.  

This code section addresses the posterior thigh group and 
hamstring complex of 2-joint muscles.  Functions include 
extension of the hip and flexion of the knee, outward and 
inward rotation of the flexed knee, and acting with rectus 
femoris and sartorius synchronizing simultaneous flexion of 
the hip and the knee and extension of the hip and the knee by 
belt-over-pulley action at the knee joint.  

A 30 percent evaluation is assigned in moderately severe 
cases, whereas a 40 percent evaluation contemplates a severe 
disability.  

The Board has reviewed the findings noted hereinabove and 
observes that the service-connected right thigh muscle 
disability picture is far more consistent with the criteria 
for a moderately severe disorder than those that apply for 
severe muscle damage.  

Specifically, the veteran has been shown to have only limited 
impairment of right lower extremity motor function, with no 
more than a moderate amount of right thigh muscle atrophy, 
minimal adherence, minimally limited right knee motion and 
possible tendon and bone damage.  

The veteran's primary complaint has been of pain, but the 
Board does not find such subjective complaints to be 
inconsistent with the currently assigned 30 percent 
evaluation contemplating a moderately severe disability.  

Rather, for an increased evaluation, there would need to be 
severe disability in terms of such symptoms as swelling, 
atrophy, and strength, but this has not been shown at 
present.  

In the absence of symptoms that are more than moderately 
severe in degree, the Board finds no basis for an evaluation 
in excess of 30 percent for the service-connected residuals 
of a shrapnel wound of the right thigh (Muscle Group XIII), 
with traumatic arthritis, and this claim must be denied.  
38 C.F.R. § 4.7.  



V.  Scar disorders

38 C.F.R. § 4.118 lists several criteria for evaluating 
scars.  Under Diagnostic Code 7803, a maximum evaluation of 
10 percent is assigned in cases of superficial and unstable 
scars.  

A "superficial" scar is one not associated with underlying 
soft tissue damage, whereas an "unstable" scar is one 
where, for any reason, there is frequent loss of covering of 
the skin over the scar.  

Under Diagnostic Code 7804, a maximum evaluation of 10 
percent is warranted in cases of superficial scars that are 
painful on examination.  Under this section, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  See 38 C.F.R. § 4.68 (addressing 
VA's amputation rule).  

Also, under Diagnostic Code 7805, scars may be limited on the 
basis of limitation of function of the affected part.  

The criteria for evaluation under these section were revised 
on August 30, 2002, albeit not substantially.  The prior 
version of Diagnostic Code 7803 referred to a poorly 
nourished scar with repeated ulceration, whereas the prior 
version of Diagnostic Code 7804 addressed objectively tender 
and painful scars.  These changes are minor, and Diagnostic 
Code 7805 was not revised.  

As indicated above, the veteran has been assigned a 10 
percent evaluation for his right leg scar on the basis of 
retained metallic foreign bodies in the right leg found to be 
commensurate to a tender scar.  For an even higher rating, 
however, there would have to be limitation of function of an 
affected part (e.g., the right knee or ankle).  

In this case, however, there is some indication of limitation 
of function of the right knee due to the muscle injury, but 
none of the veteran's examiners has determined that such 
limitation is presently attributable to the scar itself.  
Accordingly, a higher rating than 10 percent cannot be 
applied in this case.  

As to the right thigh scar, the Board notes that most recent 
VA examinations have shown the scar to be asymptomatic, 
without pain or tenderness.  

However, the April 1996 VA examination did reveal tenderness 
to palpation, and there was some loss of sensation just 
distal to the scar formation upon examination in April 1997.  
The Board is also mindful of the significant length of this 
scar.  

Taking all of these factors together, the Board finds that a 
10 percent initial evaluation under the now-deleted 
provisions of Diagnostic Code 7804, for a tender scar, is 
warranted for the service-connected right thigh scar.  

In the absence of demonstrable limitation of functioning of 
an affected part, such as the right knee, there nevertheless 
remains no basis for an even higher evaluation under 
Diagnostic Code 7805.  

The Board notes that, in regard to both scars, there is no 
evidence of a disfiguring scar of the head, face or neck 
(both versions of Diagnostic Code 7800); third degree burn 
scars (the prior version of Diagnostic Code 7801); scars 
other than of the head, face, or neck that are deep or that 
cause limited motion (the current version of Diagnostic Code 
7801); second degree burn scars (the prior version of 
Diagnostic Code 7802); scars other than of the head, face, or 
neck that are superficial and that do not cause limited 
motion (the current version of Diagnostic Code 7802); or 
eczema (both versions of Diagnostic Code 7806).  

In summary, the Board finds that an initial rating in excess 
of 10 percent is not assignable for either the right leg scar 
or that scarring involving the right thigh.  This 
determination represents a denial as to the right leg scar 
and a grant as to the right thigh scar.  See 38 C.F.R. 
§§ 4.7, 4.31.  





ORDER

An increased evaluation for the service-connected residuals 
of a shrapnel wound of the right leg (Muscle Group XI), with 
herniation at the proximal lateral leg in the aria of the 
peroneus longus and tibialis anterior muscles, currently 
evaluated as 30 percent disabling, is denied.  

An increased evaluation for the service-connected residuals 
of a shrapnel wound of the right thigh (Muscle Group XIII), 
with traumatic arthritis, currently evaluated as 30 percent 
disabling, is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected right leg scar, with retained foreign 
bodies, is denied.  

An initial 10 percent evaluation for the service-connected 
right thigh scar is granted, subject to the regulations 
governing the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


